t c memo united_states tax_court peter j van wickler and laurie e janak petitioners v commissioner of internal revenue respondent peter j van wickler petitioner v commissioner of internal revenue respondent docket nos filed date peter j van wickler and laurie e janak pro sese matthew a houtsma for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners are entitled to deduct various expenses and liable for sec_6662 accuracy-related_penalties 1unless otherwise indicated all section references are to continued findings_of_fact from to peter j van wickler managed construction of cellular towers mr van wickler earned stock_options which he exercised in and resulting in income of approximately dollar_figure in after divorcing his first wife and paying her a significant portion of his newly acquired wealth mr van wickler aggressively sought income-generating opportunities in date john bristol mr van wickler’s coworker introduced mr van wickler to classicstar llc classicstar a company that marketed horse breeding activities to high-net-worth individuals classicstar touted its history of producing profitable horses as well as the tax benefits of its mare lease program classicstar described its mare lease program as the ultimate tax solution and asserted that the government encouraged these types of investments because horse racing generated federal and state tax revenues on date paul bangerter a classicstar representative sent mr van wickler the due diligence and mare lease information booklet classicstar materials which contained information about classicstar the mare lease program continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and favorable tax opinions the classicstar materials described the mare lease program as follows through classicstar’s mare lease business you can lease the reproductive capacity of a thoroughbred mare for a breeding season the mare is bred to a quality stallion and the resulting offspring the foal belongs to the lessee once the foal is born the breeder has a number of options including selling the foal as a weanling a yearling or a two-year-old training and racing the foal or even doing a like-kind tax-free_exchange the classicstar materials further provided that all of the expenses would be paid up front with loan proceeds the investor would claim tax deductions the resulting net operating losses nols could be carried back to previous years the investor would collect refunds of previously paid federal and state taxes and the refunds could be used to repay the loans on date classicstar sent mr van wickler tables delineating profit projections of the mare lease program explaining the conversion of the investment to oil_and_gas interests and calculating the amount of nols needed for mr van wickler to obtain a refund of federal and state income taxes paid over the previou sec_3 years ie dollar_figure of nols mr van wickler believed that he could make a profit through his investment in the mare lease program he researched classicstar and engaged doug page a certified_public_accountant cpa to review the classicstar materials mr page then discussed with mr van wickler the need for further assurances that the mare lease program could withstand internal_revenue_service irs scrutiny and after speaking with terry green mr page was convinced that it could at the time mr page believed that mr green a cpa was independent of classicstar mr van wickler financed his entire investment in the mare lease program with three loans on date mr van wickler executed with national equine lending co nelc a month dollar_figure promissory note short-term loan and a 41-month dollar_figure promissory note long-term_loan classicstar representatives instructed mr van wickler to obtain the loans from nelc mr van wickler did not submit an application_for the loans which were unsecured and were not signed for by an nelc representative to satisfy the cash contribution requirement of the mare lease program cash contribution loan mr van wickler obtained a third loan of dollar_figure from logan richards llc mr bangerter and larry mcneill operated logan richards llc and in lieu of loan interest took a 15-percent interest in mr van wickler’s profits in the mare lease program mr van wickler mr bangerter and mr mcneill orally agreed that if mr van wickler or mr page did not believe after a scheduled date meeting that the mare lease program was legitimate mr van wickler’s money would be refunded and he could cancel the deal in addition if classicstar were to go out of business mr van wickler would not be liable for the outstanding balance on the short-term and long-term loans mr van wickler mr green and mr bangerter orally agreed that no interest would be due on the long-term_loan until the horses and oil_and_gas interests were sold also on date mr van wickler as managing member of bent rock farms llc executed with classicstar a mare lease and breeding agreement a boarding agreement a foal agreement and a nominee agreement in the mare lease and breeding agreement mr van wickler agreed to lease mares for months for a dollar_figure fee to pay a dollar_figure stallion service fee and to pay a dollar_figure prospective foal insurance pfi fee the schedule setting forth the mares and stallions to be leased was blank in the boarding agreement mr van wickler agreed to pay a fee of dollar_figure for board and care services of mr van wickler’s leased mares for year beginning on date the boarding agreement was silent as to the identity or number of leased mares subject_to the agreement on date mr van wickler and mr page met with several classicstar representatives and classicstar’s president following the meeting mr page told mr van wickler that he believed the mare lease program was a high-risk high-reward investment and reiterated his belief that it could withstand ir sec_2prospective foal insurance covers the risk that an unborn foal will not survive scrutiny if mr van wickler materially participated in the program on date mr van wickler created bent rock farms llc to invest in classicstar also on that date classicstar sent mr van wickler a letter stating that the proceeds from the short-term loan the long-term_loan and the cash contribution loan paid for dollar_figure of board and mare care expenses dollar_figure of pfi dollar_figure of breeding fees and dollar_figure of mare lease expenses on date mr van wickler paid the balance of the cash contribution loan from april to date mr van wickler made payments of dollar_figure to nelc relating to the short-term loan classicstar informed mr van wickler that he had been assigned breeding pairs throughout the lease_term classicstar substituted horses in and out of mr van wickler’s breeding pairs at the time he committed to invest in classicstar mr van wickler who was unaware of which horses he had leased believed that all the classicstar horses were thoroughbreds the only thoroughbreds named on the lists of mr van wickler’s breeding pairs however were the mare avenue of gold and the stallion fusaichi pegasus mr van wickler’s pairings resulted in only one foal virtually all of the remaining horses listed were quarter horses which were considerably less valuable than thoroughbreds in classicstar provided mr van wickler with several charts which delineated mr van wickler’s breeding pairs mare lease fees stallion breeding fees mare boarding expenses pfi costs total costs to produce a foal and future expenses the number of horses breeding pairs mare lease fees stallion breeding fees and pfi costs for particular horses varied among the charts for example in lita may who was sold for dollar_figure had a lease fee of dollar_figure on one chart and a lease fee of dollar_figure on another chart two of the charts reflected that the total cost to produce nine foals was dollar_figure but totals of mare lease fees stallion breeding fees and pfi costs differed from list to list eg the total mare lease fee ranged from dollar_figure to dollar_figure and the total stallion breeding fee ranged from dollar_figure to dollar_figure the mare lease fees for each mare ranged from dollar_figure to dollar_figure and the stallion breeding fees for each stallion ranged from dollar_figure to dollar_figure mare boarding expenses were listed at dollar_figure per horse on each chart in mr van wickler timely filed hi sec_2002 federal_income_tax return on which he claimed dollar_figure in expenses and 3mr van wickler itemized the horse-related expenses on his schedule f profit or loss from farming of the return as follows dollar_figure in car and truck expenses dollar_figure in insurance expenses dollar_figure in other expenses dollar_figure in board and continued reported nols and zero horse breeding activity income return in mr van wickler filed amended and federal_income_tax returns on which he carried back nols relating to in mr van wickler and laurie e janak4 timely filed a joint federal_income_tax return on which they reported zero income and dollar_figure of miscellaneous expenses relating to the horse breeding activity return on date respondent issued mr van wickler a notice_of_deficiency relating to and on the same day respondent issued mr van wickler and ms janak a notice_of_deficiency relating to the notices of deficiency disallowed all horse breeding activity expense deductions and resulting nols and imposed sec_6662 accuracy-related_penalties on date petitioners while residing in colorado filed their petitions with the court opinion respondent contends that mr van wickler is not entitled to deduct horse breeding expenses because mr van wickler was not in the trade_or_business of horse breeding and alternatively that continued mare care expenses dollar_figure in breeding fees and dollar_figure in travel_expenses 4laurie e janak signed the joint federal_income_tax return but had no involvement with the matters at issue the expenses relating to the horse breeding activity are unreasonable and therefore not deductible mr van wickler was not involved in the horse breeding activity with continuity or regularity see 480_us_23 he did not manage or control the day-to-day operations of the activity did not know which horses he leased and did not negotiate contract terms or fees relating to the activity thus he was not pursuant to sec_162 carrying_on_a_trade_or_business while mr van wickler does not meet the requirements of sec_162 we must determine whether his investment meets the requirements of sec_212 sec_212 does not have a trade_or_business requirement and allows an individual to deduct ordinary and necessary expenses_incurred in activities entered into for the production_of_income see sec_212 674_f2d_1359 10th cir to be ordinary and necessary expenses must be reasonable in amount and must bear a reasonable and proximate relation to the production or collection of taxable_income sec_212 sec_1_212-1 income_tax regs 5pursuant to sec_7491 mr van wickler has the burden_of_proof unless he introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure to determine whether an expense is reasonable in amount we must first determine the amount of the expense neither mr van wickler nor we could ascertain which horses mr van wickler leased on date classicstar provided mr van wickler with a summary of expenses which he reported on hi sec_2002 return in classicstar provided mr van wickler with more detailed expense reports which were vastly different from the previous year’s summary the expense reports set forth a myriad of expenses but were inconsistent and contradictory and did more to obfuscate than to clarify we cannot conclude that the amounts paid for various services were reasonable if neither we nor mr van wickler know the amounts of those expenses a deduction cannot stand on so flimsy a foundation 79_tc_846 even if we concluded that a portion of mr van wickler’s payments was made pursuant to sec_212 for allowable ordinary and necessary expenses the record fails to provide a rational basis by which we could allocate deductible and nondeductible expenses see 78_tc_801 an allocation of a portion of the payment would be speculative amounting to ‘unguided largesse ’ luman v commissioner supra pincite quoting 245_f2d_559 5th cir accordingly mr van wickler is not entitled to deduct expenses relating to the horse breeding activity respondent determined that mr van wickler is liable for sec_6662 accuracy-related_penalties sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to various factors including negligence or a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the law or maintain adequate books_and_records sec_6662 sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 although mr van wickler substantially understated his income_tax sec_6664 provides that no penalty shall be imposed if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs reliance on professional advice qualifies as reasonable_cause and good_faith if the reliance was reasonable and the taxpayer acted in good_faith id mr van wickler recognized his unfamiliarity with tax law and approached mr page a cpa to analyze the tax aspects of the mare lease program mr page reviewed the classicstar materials including the tax opinions attended a presentation with classicstar executives spoke with another tax professional about the classicstar program and prepared the tax returns at issue mr van wickler lacked experience and knowledge of tax law and sought advice from mr page who was duped by classicstar’s materials and representatives we conclude that mr van wickler in good_faith took reasonable efforts to assess his proper tax_liability and reasonably relied on mr page’s expertise see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs accordingly he is not liable for the sec_6662 accuracy- related penalties contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
